Citation Nr: 9906457	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  98-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus of the left ear.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

3.  Entitlement to a compensable rating for a perforated left 
ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 through 
June 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  The veteran has intermittent tinnitus.

3.  The veteran has no worse than level II hearing acuity in 
the right ear and no worse than level IV hearing acuity in 
the left ear.

4.  The veteran's perforated left ear drum is not 
symptomatic.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for tinnitus of the 
left ear is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

2.  The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998).

3.  A compensable evaluation for a left perforated ear drum 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6211 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his tinnitus, 
bilateral hearing loss disability, and perforated left ear 
drum are plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the disabilities at 
issue.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  

I.  Tinnitus and Perforated Left Ear Drum

In October 1994, the RO granted entitlement to service 
connection for tinnitus of the left ear and assigned a 10 
percent disability.  This is the highest schedular rating 
available for tinnitus.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  
The Board also notes a perforated ear drum warrants a 
noncompensable evaluation under the schedular criteria.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6211.  

The Board has also considered whether these claims should be 
referred to the Director of the VA Compensation and Pension 
Service for possible approval of an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  

Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of his tinnitus or perforated left ear 
drum.  There is no indication in the medical evidence that 
the perforated left ear drum is symptomatic.  Moreover, the 
veteran has reported that his tinnitus is intermittent and he 
has not alleged that it significantly affects his ability to 
communicate.  In addition, there is no evidence that the 
veteran has required recent hospitalization for either 
disability.  Accordingly, the Board finds no reason for 
referral of either claim to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.

II.  Hearing Loss Disability

For VA purposes, the severity of hearing loss is determined 
by comparing audiometry test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) with the 
criteria set forth in 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110.  Those codes establish eleven levels of 
auditory acuity, from Level I for mild hearing loss through 
Level XI for profound deafness.  A level of auditory acuity 
is determined for each ear, and then those levels are 
combined to give an overall level of hearing impairment.  
38 C.F.R. § 4.85.  

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  
Examination to determine this improvement is, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1998).

VA outpatient records show that from May 1989 through July 
1997, the veteran was treated, in part, for defective 
hearing.  On the authorized audiological evaluation in April 
1996, the applicable pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000

RIGHT
20
55
60
70

LEFT
40
65
70
85


The average pure tone threshold in the right ear was 51 
decibels, while the average pure tone threshold in the left 
ear was 65 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 80 
percent in the left ear.  

The foregoing audiologic test results translate to Level II 
hearing acuity in the right ear and to Level IV hearing 
acuity in the left ear.

In May 1997, the veteran was examined by VA to evaluate the 
level of disability attributable to his bilateral defective 
hearing.  He wore binaural hearing aids.  On the authorized 
audiological evaluation, the applicable pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
30
65
70
75

LEFT
55
75
85
85


The average pure tone threshold in the right ear was 60 
decibels, while the average pure tone threshold in the left 
ear was 75 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  The diagnoses were a sensorineural 
hearing loss in the right ear and a mixed hearing loss in the 
left ear.

The foregoing audiologic test results translate to Level II 
hearing acuity in each ear.

In May 1998, the veteran was reexamined by VA to evaluate the 
level of disability attributable to his bilateral defective 
hearing.  It was noted that he had been issued hearing aids 
in 1994, 1996, and 1997.  On the authorized audiological 
evaluation, applicable pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
25
55
60
75

LEFT
35
65
75
85


The average pure tone threshold in the right ear was 54 
decibels.  The average pure tone threshold in the left ear 
was 65 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  

The foregoing audiologic test results translate to Level I 
hearing acuity in the right ear and to Level II hearing 
acuity in the left ear.

The foregoing audiological evaluations revealed no worse than 
Level II hearing acuity in his right ear and no worse than 
Level IV hearing acuity in his left ear.  Such findings are 
commensurate with a noncompensable evaluation under 38 C.F.R. 
§ 4.87, Diagnostic Code 6100.  Accordingly, there is no 
schedular basis for a compensable rating.

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for possible approval of an extra-schedular rating 
commensurate with the average earning capacity impairment.  
The record reflects that the manifestations of this 
disability are those specifically contemplated by the 
schedular criteria.  The veteran has not undergone recent 
hospitalization for the disability, nor is there any other 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board finds no reason for referral 
of this claim to the Director of VA Compensation and Pension 
Service for possible approval of a compensable rating outside 
the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
of the left ear is denied.

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.

Entitlement to a compensable rating for a perforated left ear 
drum is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

